DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 9-10 & 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al., [US 7,325,846].  Smith teaches of a locking structure (fig. 2) applied to a server cabinet (10), the server cabinet comprising a first housing (12) and a second housing (14), the locking structure comprising: a main body (20) positioned at the first housing; a control portion (22) positioned inside the main body; a driving portion (24) with one end (bottom end – as shown in fig. 2) rotatably mounted to the control portion; and a hand-held portion (26) with one end (bottom end – as shown in fig. 2) rotatably connected to the main body and rotatably connected to the other end (top end – as shown in fig. 2) of the driving portion; wherein when the other end of the hand-held portion is operated, the hand-held portion moves towards the main body, and the driving portion moves the control portion, thereby driving the first housing to move towards the second housing.  As to Claim 4, a middle portion (middle portion – as shown in fig. 2) of the main body is recessed to form a receiving slot (28 for instance), the receiving slot receives the control portion, the driving unit, and the hand-held unit (see figs. 1 & 4 for instance).  As to Claim 5, the receiving slot comprises a bottom wall (48), two first side walls (opposite long side walls – fig. 2), and two end walls (opposite short end walls – fig. 2), the two first side walls are positioned parallel to each other, the two end walls are also positioned parallel to each other, the two first side walls and the two end walls are all perpendicularly connected to a periphery of the bottom wall to cooperatively form the receiving slot (shown).  As to Claim 6, each of the two first side walls defines a first Page 16 of 22mounting hole (42, 44), the hand-held portion comprises two second side walls (opposite long downwardly extending side walls) and a top wall (86), the two second side walls are oppositely arranged and connected to the top wall (shown), each of the two second side walls defines a second mounting hole (100, 102), the hand-held portion is rotatably mounted to the main body by a mounting member (112) passing through the first mounting hole and the second mounting hole.  Regarding Claim 9, Smith teaches of a server cabinet (10) comprising: a first housing (12); a second housing (14); and a locking structure (fig. 2) comprising: a main body (20) positioned at the first housing; a control portion (22) positioned inside the main body; a driving portion (24) with one end (bottom end) rotatably mounted to the control portion; and a hand-held portion (26) with one end (bottom end) rotatably connected to the main body and rotatably connected to the other end (top end) of the driving portion; wherein when the other end of the hand-held portion is operated, the hand-held portion moves towards the main body, and the driving portion moves the control portion, thereby driving the first housing to move towards the second housing.  As to Claim 10, the cabinet further comprising a lever (142), wherein one end (bottom end) of the lever is positioned on the second housing, the other end (top end) of the lever passes through the main body to abut against the driving portion (fig. 4); wherein when the hand-held portion moves towards the main body, the driving portion Page 18 of 22pushes the control portion to move, thereby the lever resisting the driving portion and driving the first housing to move towards the second housing.  As to Claim 14, a middle portion (middle portion) of the main body is recessed to form a receiving slot (28), the receiving slot receives the control portion, the driving unit, and the hand-held unit (figs. 1 & 4 for instance).  As to Claim 15, the receiving slot comprises a bottom wall (48), two first side walls (opposite long side walls – fig. 2), and two end walls (opposite short end walls – fig. 2), the two first side walls are positioned parallel to each other, the two end walls are also positioned parallel to each other, the two first side walls and the two end walls are all perpendicularly connected to a periphery of the bottom wall to cooperatively form the receiving slot (shown).  As to Claim 16, each of the two first side walls defines a first Page 16 of 22mounting hole (42, 44), the hand-held portion comprises two second side walls (opposite long downwardly extending side walls) and a top wall (86), the two second side walls are oppositely arranged and connected to the top wall (shown), each of the two second side walls defines a second mounting hole (100, 102), the hand-held portion is rotatably mounted to the main body by a mounting member (112) passing through the first mounting hole and the second mounting hole.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of TWM529350.  Smith teaches applicant’s basic inventive claimed structure as outlined {mapped} above, including the control portion comprising two connecting portions (54, 56), the two connecting portions are formed by bending both sides of the control portion along a direction away from the main body, each connecting portion defines a first rotating notch (60, 62) and one end of the driving portion comprises a first rotating portion (82, 84); but Smith does not show the connecting portions as being holes or show the rotating portion as being a shaft hole for accepting a rotating shaft as prescribed by applicant.  As to this aspect, TW`350 is cited as an evidence reference for the known use of a locking structure (fig. 5) having a control portion (3) with two connecting portions (side portions) that defined rotating holes (31) and a driving portion (2) including a shaft hole (21) that is rotatably connected to the control portions via a rotating shaft (211) passing through the holes in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotating connection between the driving portion and the control portion within Smith’s device in view of TW`350’s teaching because this alternative coupling arrangement would enhance the versatility of Smith’s device by providing a more robust connection between the parts due to the holes and shaft assembly thereby minimizing slippage or unintentional decoupling of the associated parts.

Allowable Subject Matter
Claims 3, 7-8, 11, 13 & 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various locking structures for cabinets / containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
November 5, 2021

/James O Hansen/Primary Examiner, Art Unit 3637